DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 29th August 2022. 
Specifically, as written the language under the broadest reasonable interpretation is directed to encompassing a human organism and is therefor ineligible subject matter under 35 USC 101. The Examiner’s amendment remedies this issue.
The application has been amended as follows: 
1. 	A biological information measuring device, comprising: 
a band-shaped band member, configured to be worn so as to surround a measured part comprising an artery of a living body; 
a pressure cuff, disposed on a surface of the band member that faces the measured part, expanding due to injection of a fluid during blood pressure measurement and pressing the measured part; and 
at least one antenna substrate, installed on a portion of the surface of the band member that faces the measured part instead of being attached to a surface of the pressure cuff that faces the measured part, in a state in which the band member is worn on and is in contact with the measured part, 
wherein the at least one antenna substrate has an antenna element transmitting a measurement signal composed of a radio wave to the measured part and receiving a reflection signal of the measurement signal from the measured part.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, as discussed in the prior art rejection in the Office Action dated 05/23/2022, the prior art reference Jang, teaches a wrist worn device, a band, a pressure cuff, a pulse wave sensor.
Shirisaki teaches a pressure cuff that expands due to injection of a fluid.
However, the prior art fails to teach or suggest at least one antenna substrate installed on a portion of the surface of the band member that faces the measured part instead of being attached to a surface of the pressure cuff that faces the measured part.
As such claim 1, and claims dependent thereof, are allowable.

Further Applicant’s amendments overcome the 35 USC 112(f) interpretation and 35 USC 112(b) rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792